         Case 1:19-cr-02032-SMJ         ECF No. 175     filed 06/22/20   PageID.950 Page 1 of 3




1                               Lorinda Meier Youngcourt
                                Trial Attorney, WA Bar 50988
                                Federal Defenders of Eastern WA & ID
2                               10 North Post, Suite 700
                                Spokane, WA 99201
3                               (509) 624-7606
                                Lorinda_Youngcourt@fd.org
4                               Counsel for James Dean Cloud


5
                                UNITED STATES DISTRICT COURT
6
                            EASTERN DISTRICT OF WASHINGTON
7

8
         UNITED STATES OF AMERICA,
9
                   Plaintiff,                           Case No. 1:19-cr-2032-SMJ-1
10
              v.                                        JOINT1 EMERGENCY MOTION TO
11                                                      CONTINUE HEARING AND STATUS
         JAMES DEAN CLOUD,                              CONFERENCE
12
                   Defendant.                           Without Argument
13

14
             JAMES DEAN CLOUD, by counsel, Lorinda Meier Youngcourt of the
15
     Federal Defenders of Eastern Washington and Idaho, moves the Court to continue
16
     the hearing and status conference set for Tuesday, June 23, 2020 due to the flare up in
17
     COVID-19 cases over the weekend.
18

19
     1
      Counsel for the government and Mr. Donovan Cloud all agree with the request to
20   continue the hearing and status conference to a date when the Yakima Courthouse is
     officially open.
21
     EMERGENCY MOTION TO CONTINUE - 1
       Case 1:19-cr-02032-SMJ             ECF No. 175   filed 06/22/20   PageID.951 Page 2 of 3




1            Mr. Cloud was initially charged via complaint on June 10, 2020 [ECF No. 1]. .

2    The next day, the government indicted Mr. Cloud on two counts. [ECF No. 17]. The

3    indictment has been twice superseded. [ECF Nos. 59, 132]. After two continuances,

4    trial in this matter is set for January 19, 2021 [ECF. No. 165].

5            Mr. Cloud filed his Motion to Suppress J.V.’s Tainted Identification on

6    February 18, 2020 requesting an evidentiary hearing [ECF No. 147] which is set for

7    tomorrow, June 22, 2020 [ECF No. 170]. Mr. Cloud will be presenting the testimony

8    of expert witness Cara Laney, Ph.D. who planned on traveling to Yakima,

9    Washington from Caldwell, Idaho. Due to concerns over the drastic increase in

10   COVID-19 cases in Yakima County over the past three days Dr. Laney, who has an

11   underlying health condition which places her at greater risk of death were she to

12   contract COVID, does not wish to travel to Yakima at this time.

13           According to local Yakima news, 117 new COVID cases and six deaths were

14   reported yesterday. KIMA, Yakima County reports 117 new COVID-19 cases on Sunday,

15   https://kimatv.com/news/local/117-new-covid-19-cases-reported-on-sunday-in-

16   yakima-county (last visited 6/22/2020). According to the Yakima Health District,

17   local hospitals have no intensive care or non-intensive care beds available despite

18   having transferred patient out of county. Yakima Herald, Yakima County hospitals exceed

19   capacity; report critical staffing shortages,

20   https://www.yakimaherald.com/special_projects/coronavirus/yakima-county-

21   hospitals-exceed-capacity-report-critical-staffing-shortages/article_9e24ab98-dd28-
     EMERGENCY MOTION TO CONTINUE - 2
      Case 1:19-cr-02032-SMJ       ECF No. 175      filed 06/22/20   PageID.952 Page 3 of 3




1    5bd4-a829-8dce719f251d.html (last visited 6/22/2020). The Yakima County Jail,

2    where Mr. Cloud is housed, reports 19 inmates are positive for COVID-19 as of last

3    week. Yakima Herald, Update: 19 inmates at Yakima County jail test positive for coronavirus,

4    https://www.yakimaherald.com/special_projects/coronavirus/update-19-inmates-at-

5    yakima-county-jail-test-positive-for-coronavirus/article_21cb4139-2cee-5806-9127-

6    106152214e3b.html (last visited 6/22/2020).

7           Given the recent flare up on COVID-19 cases in Yakima it would be prudent

8    to continue the hearing to a date when the Yakima County Courthouse is officially

9    open. Further, no party will be harmed by the delay in holding the hearing.

10   Dated: June 22, 2020

11                                             /s/Lorinda Meier Youngcourt
                                               Lorinda Meier Youngcourt
12                                             Federal Defenders of Eastern WA & ID
                                               10 North Post, Suite 700
13                                             Spokane, WA 99201
                                               (509) 624-7606
14                                             Lorinda_Youngcourt@fd.org

15                                     Certificate of Service

16          I certify that on June 22, 2020, I electronically filed the foregoing with the Clerk

17   of the Court using the CM/ECF System, which will notify all counsel of record.

18                                             /s/Lorinda Meier Youngcourt
                                               Lorinda Meier Youngcourt
19                                             Federal Defenders of Eastern WA & ID
                                               10 North Post, Suite 700
20                                             Spokane, WA 99201
                                               (509) 624-7606
21                                             Lorinda_Youngcourt@fd.org
     EMERGENCY MOTION TO CONTINUE - 3
